Title: To Alexander Hamilton from Joseph Howell, Junior, 18 September 1794
From: Howell, Joseph, Jr.
To: Hamilton, Alexander


War Department, Accountant’s Office, September 18, 1794. “I have the honor to inclose you extracts of a letter dated 16th Ulto. from the Agent for the War Department in Georgia, and of a letter from the Secretary of War to the Governor of that State, respecting the pay of a Troop of Dragoons consisting of four Commissioned Officers and seventy nine Non-Commissioned Officers & privates amounting to 8,268 dolls ⟨&⟩ 86 Cents, for their service between December 93 and June 1794. If this claim is authorized be pleased to furnish the Treasurer with the amount.”
